Order entered October 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00641-CR
                                       No. 05-19-00642-CR

                          VIRGIL LAMONT JOHNSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                     Trial Court Cause Nos. F17-51507-K & F18-51508-K

                                            ORDER

        Before the Court is appellant’s October 14, 2019 second motion for extension of time to

file appellant’s brief. We GRANT the motion.

        By order entered September 23, 2019, the Court ordered the Dallas County District Clerk

to file, by October 7, 2019, a supplemental clerk’s record in cause no. 05-19-00641-CR

containing the bill of costs. To date, the supplemental clerk’s record has not been filed.

        We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental clerk’s record in cause no. 05-19-00641-CR containing the bill

of costs.
       We ORDER appellant’s brief filed on or before November 15, 2019. If appellant’s brief

is not filed by November 15, 2019, this appeal may be abated for the trial court to make findings

in accordance with rule of appellate procedure 38.8.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Felicia Pitre, Dallas County District Clerk; and to counsel for the parties

                                                       /s/    BILL PEDERSEN, III
                                                              JUSTICE